         Case 1:20-cv-00893-VEC Document 11 Filed 04/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     4/30/2020
 Julie Dermansky,

                                Plaintiff,
                                                         1:20-cv-00893 (VEC) (SDA)
                    -against-
                                                         ORDER
 Tango Publishing Corp.,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The telephonic settlement conference scheduled for April 30, 2020 is hereby adjourned

until Tuesday, May 5, 2020 at 2:00 p.m.

SO ORDERED.

DATED:        New York, New York
              April 30, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
